Citation Nr: 0302392	
Decision Date: 02/06/03    Archive Date: 02/19/03	

DOCKET NO.  00-14 380A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
disabilities of the hips, right knee, and low back, to 
include as secondary to a service-connected left knee 
disability. 

2.  Entitlement to an increased rating for left knee 
chondromalacia patella, status post patellectomy, currently 
evaluated as 10 percent disabling. 

3.  Determination of initial rating to be assigned for 
arthritis of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from January 1952 to 
April 1955.  

This matter arises from a July 1999 rating decision rendered 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington that denied the benefits 
currently sought on appeal.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.  

In view of the Board's decision, below, to reopen the claims 
of entitlement to service connection for bilateral hip, right 
knee, and low back disabilities, the Board is undertaking 
additional development pursuant to the authority granted by 
67 Fed. Reg. 3099, 3104 (Jan. 23, 2002) (codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3099, 3105 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 20.903)).  After giving the notice 
and reviewing the appellant's response to the notice, the 
Board will prepare a separate decision addressing that issue.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues on appeal has been obtained.

2.  By rating decision dated in April 1990, the RO denied the 
appellant service connection for a low back disability, to 
include as secondary to a service-connected disability.

3.  Evidence received since the RO's April 1990 decision is 
new, is not cumulative of other evidence of record, and is 
probative of the issue at hand.  

4.  By decision dated in August 1990, the Board denied the 
veteran service connection for disabilities of the hips and 
right knee.  

5.  Evidence received since the Board's August 1990 denial is 
new, is not cumulative of other evidence of record, and is 
probative of the issue at hand.

6.  The veteran's service-connected chondromalacia of the 
left knee with removal of the patella does not result in 
hyperextension or lateral laxity of that joint.

7.  Osteoarthritis of the left knee joint results in 
limitation of flexion to 25 degrees with pain.


CONCLUSIONS OF LAW

1.  The RO's April 1990 decision that denied the appellant 
service connection for a low back disability is final.  
38 U.S.C.A. § 7105(b) (West 1991).  

2.  New and material evidence has been received since the 
RO's April 1990 decision, and the appellant's claim of 
entitlement to service connection for a low back disability 
is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2002).  

3.  The Board's August 1990 decision that denied the veteran 
service connection for disabilities of the hips and right 
knee is final.  38 U.S.C.A. § 7104 (West 1991 & Supp. 2002); 
38 C.F.R. § 20.1100 (2002).

4.  New and material evidence has been received since the 
Board's August 1990 decision, and the appellant's claim of 
entitlement to service connection for bilateral hip and right 
knee disabilities is reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2002).

5.  The schedular criteria for a disability evaluation in 
excess of 10 percent for chondromalacia of the left knee with 
patellectomy have not been met.  38 U.S.C.A. §§ 1115, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 4.7, 4.40, 4.41, 4.45, 
4.71a, Diagnostic Code (DC) 5257 (2002).

6.  The schedular criteria for a disability evaluation of 20 
percent, but not more, for arthritis of the left knee have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.7, 4.40, 4.41, 4.45, 4.59, 4.71a, 
DC 5260 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Considerations

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002), eliminated the well-grounded claim 
requirements, expanded the duty of VA to notify the appellant 
and representative, and enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim. 

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159 (2002)).  The amendments were effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(a) that is effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), (codified at 38 U.S.C.A. §§ 5102 and 5103).  Second, 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate his claim.  See VCAA, § 3(a) 
(codified at 38 U.S.C.A. § 5103A).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit held that 
Section 3A of the VCAA (covering the duty to notify and duty 
to assist provisions of the VCAA) was not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002); See also Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA 
are to be applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department and regulations of the Department are binding 
on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  For 
purposes of this determination, the Board will assume that 
the VCAA is applicable to claims or appeals pending on the 
date of enactment of the VCAA. 



In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  VA must notify the veteran and his 
representative of evidence and information necessary to 
substantiate his claim, and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 1991 & Supp. 2002); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The veteran was issued a statement of the case, as well as a 
supplemental statement of the case that informed him of the 
evidence used in conjunction with his claim, the pertinent 
laws and regulations, the adjudicative action taken, and the 
reasons and bases for the decision.  In addition, the 
supplemental statement of the case furnished the veteran in 
July 2002 included notification by the RO to the veteran of 
the impact of the VCAA on his appeal, of VA's duty to assist 
him in obtaining evidence for his claims, what the evidence 
must demonstrate, and which evidence VA will acquire on the 
veteran's behalf, as opposed to that evidence or information 
that it was the veteran's responsibility to submit.  The 
veteran also was given an opportunity to submit additional 
evidence in support of his claims.  Thus, the record 
indicates that the veteran not only was provided adequate 
notice as to the evidence needed to substantiate his claims, 
but that all relevant facts have been properly developed, and 
that all evidence necessary for an equitable disposition of 
the issues on appeal has been obtained.  As such, VA has no 
outstanding duty to inform the appellant  that any additional 
information or evidence is needed.  Moreover, as the record 
is complete, the obligation under the VCAA for VA to advise a 
claimant as to the division of responsibilities between VA 
and the claimant in obtaining evidence is moot.  However, for 
reasons that will be explained in greater detail, further 
action regarding the veteran's claims of entitlement to 
service connection for low back, bilateral hip, and right 
knee disabilities still must be taken consistent with this 
decision.  



II.	New and Material Evidence Regarding Service
Connection for Low Back, Bilateral Hip, and Right Knee 
Disabilities

The RO denied the veteran's claim of entitlement to service 
connection for a low back disability in April 1990.  At that 
time, it was determined that spondylosis and scoliosis were 
not related to his service connected left knee disability.  
The appellant did not appeal that denial; accordingly, that 
decision became final.  See 38 U.S.C.A. § 7105(b).  
Additionally, the Board denied the veteran service connection 
for bilateral hip and right knee disabilities in August 1990.  
As such, the first question to be answered is whether new and 
material evidence has been presented which would justify a 
"reopening," as well as a review of the entire record.   See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The first 
step requires determining whether the newly presented 
evidence "bears directly and substantially upon the specific 
matter under consideration," i.e., whether it is probative of 
the issue at hand.  Cox v. Brown, 5 Vet. App. 95, 98 (1993).  
Evidence is probative when it tends to prove, or actually 
proves an issue.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997), citing Black's Law Dictionary 1203 (6th ed. 1990).  
Second, the evidence must be shown to be actually "new," that 
is, not of record when the last final decision denying the 
claim was made.  See Struck v. Brown, 9 Vet. App. 145, 151 
(1996).  The third and final question is whether the evidence 
"is so significant that it must be considered in order to 
fairly decide the merits of the claim."  Hodge, 155 F.3d at 
1359, citing 38 C.F.R. § 3.156(a).  This need not mean that 
the evidence warrants a revision of the prior determination, 
but is intended to ensure that the Board has all potentially 
relevant evidence before it.  See Hodge, 155 F.3d at 1363, 
citing "Adjudication; 
Pensions, Compensation, Dependency:  New and Material 
Evidence; Standard 
Definition" 55 Fed. Reg. 19,088, 19,089 (1990).  New evidence 
will be presumed credible at this point solely for the 
purpose of determining whether a claim should be reopened.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  If all 
three tests are satisfied, the claim must be reopened.  

The veteran has submitted a variety of evidence since the RO 
and the Board entered their April and August 1990 denials of 
service connection for low back, bilateral hip, and right 
knee disabilities.  This includes reports of his VA and 
private medical treatment and examination since the 1970's.  
Most pertinent among these is the statement of a private 
physician dated in September 1999 to the effect that there 
exists "a causal relationship between the problems associated 
with the veteran's knees and the recurrent difficulties with 
his hip and low back."  (Emphasis added).  

The evidence recently presented "bears directly and 
substantially upon the specific matter under consideration."  
This is true, notwithstanding the opinion by a VA examining 
physician to the contrary in November 1998 to the effect that 
"there does not appear to be compelling evidence that 
the...[veteran's] left knee problems contributed significantly 
to his lumbar spine" and arthritis of the hips, as well as a 
right knee disability.  (Emphasis added).  To reopen a claim, 
there need not be "compelling" evidence as stated by the VA 
examiner.  Instead, the evidence need only tend to indicate 
the validity of the claim in order to be significant enough 
in nature that it must be considered in order to fairly 
decide the merits of the claim.  This is particularly true 
because the evidence must be presumed credible at this point 
solely for the purpose of determining whether a claim should 
be reopened.  See Justus, 3 Vet. App. at 513.  Because the 
evidence presented by the veteran since the RO's April 1990 
and the Board's August 1990 decisions were rendered, it is 
"new and material."  See 38 C.F.R. § 3.156(a), accordingly, 
the veteran's claims of entitlement to service connection for 
low back, bilateral hip, and right knee disabilities are 
reopened, and the issues must be addressed further.  See 
38 U.S.C.A. § 5108; see also Bernard v. Brown, 4 Vet. App. 
384, 394 (1993). 




III.	Increased Rating for Chondromalacia of the
Left Knee, Status Post Patellectomy

The veteran contends that his service-connected 
chondromalacia of the left knee with patellectomy is more 
severe than currently evaluated.  In this regard, disability 
evaluations are based upon a comparison of clinical findings 
with the applicable schedular criteria.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2002).  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusions.  See Schafrath v. Derwinski, 1 Vet. App. 598 
(1991).  In addition, VA must consider the entire history of 
the disability at issue when an increased disability 
evaluation is claimed.  Id. At 592.  However, although the 
history of the disability is an important consideration in 
accurately evaluating its severity, of paramount importance 
are current clinical findings.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  A compromise of any of these factors constitutes 
functional loss.  Pain or weakness, supported by adequate 
pathology, is as important as limitation of motion, and a 
part of the musculoskeletal system that becomes painful on 
use must be regarded as seriously disabled.  See 38 C.F.R. 
§ 4.40.  As regards the joints, the factors of disability 
reside in reductions of their normal excursion of movements.  
See 38 C.F.R. § 4.45.  

The veteran's service-connected chondromalacia of the left 
knee with patellectomy is most analogous to the provisions of 
38 C.F.R. § 4.71a, DC 5257.  See 38 C.F.R. § 4.20 (2002).  
The former provides that slight recurrent subluxation or 
lateral instability of the knee shall be evaluated as 10 
percent disabling.  To warrant a 20 percent disability 
rating, recurrent subluxation or lateral instability must be 
"moderate" in nature.  

From an historical standpoint, traumatic chondromalacia of 
the left knee was noted during the veteran's military 
service.  This was associated with the veteran's complaints 
of left knee crepitus and aching.  In June 1954, the veteran 
underwent a left knee patellectomy.  Following this, he had 
full range of motion of the left knee, with adequate 
quadriceps strength.  In October 1978, however, the veteran 
required surgical repair of an extensive laceration of the 
infrapatellar tendon of the left knee.  By 1990, the veteran 
had developed a dull ache in his left knee with mild swelling 
and quadriceps weakness.  The left knee exhibited some 
puffiness, and X-rays reflected calcium bodies and loose 
densities entrapped in the left knee joint.  During a VA 
orthopedic examination in May 1992, the veteran complained of 
chronic left knee pain with occasional swelling.  He 
indicated that sitting for long periods of time exacerbated 
his symptoms.  

During a VA physical examination conducted in March 1998, the 
veteran's left knee was free of lateral laxity and 
hyperextension.  He complained of pain and tightness in that 
joint.  Extension was to zero degrees; however, flexion was 
limited to 25 degrees.  The examiner observed that the left 
knee joint was very tight with very little movement.  In 
contrast, during a VA physical examination conducted in 
November of that year, range of motion of the left knee joint 
was to zero degrees during extension and to 127 degrees 
during flexion.  Arthritis in the left knee joint that had 
been noted previously was again observed.  

Given that there is no indication of recurrent subluxation or 
lateral instability of the left knee joint, the 10 percent 
currently assigned is the maximum rating that applicable 
schedular provisions permit.  See 38 C.F.R. §§  4.40, 4.45, 
4.71a, DC 5257.  Parenthetically, because the veteran also is 
service connected for arthritis of the left knee joint, 
limitation of motion of that joint will be addressed infra. 




IV.	Determination of Initial Rating to be
Assigned for Arthritis of the Left Knee

The provisions of 38 U.S.C.A. § 1155; 38 C.F.R. Part 4 are 
incorporated herein by reference.  So, too, are the tenets of 
Schafrath, 1 Vet. App. 598 and Francisco, 7 Vet. App. At 58.  
Additionally, with any form of arthritis, painful motion is 
an important factor of disability.  See 38 C.F.R. § 4.59; see 
also DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995).  The 
latter regulation contemplates and incorporates the 
provisions of 38 C.F.R. §§ 4.10 and 4.40.  In addition, the 
tenets of Fenderson v. West, 12 Vet. App. 119 (1999) 
(concerning the application of "staged" ratings in certain 
cases in which a claim for a higher evaluation stems from an 
initial grant of service connection for the disability at 
issue) also are for consideration because the veteran 
appealed the initial 10 percent disability evaluation 
assigned for arthritis of the left knee.  Traumatic arthritis 
substantiated by X-ray findings shall be rated as 
degenerative arthritis.  See 38 C.F.R. § 4.71a, DC 5010 
(2002).  Pursuant to 38 C.F.R. § 4.71a, DC 5003 (2002), 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint involved.  

As noted previously, limitation of motion associated with the 
veteran's service-connected left knee disability has varied 
during recent testing.  During the VA physical examination 
conducted in March 1998, flexion of the left knee joint was 
limited to 25 degrees while extension was within normal 
limits.  In contrast, during a VA examination conducted in 
November of that year, extension of the left knee was to 
within normal limits while flexion was limited to 
127 degrees.  As previously noted, arthritis of the left knee 
joint has been present for a number of years.  

In evaluating limitation of flexion of the knee joint, 
flexion limited to 30 degrees shall be evaluated as 20 
percent disabling.  See 38 C.F.R. § 5260.  To 


warrant a higher rating, flexion must be limited to 15 
degrees.  Id.  Limitation of flexion in the veteran's left 
knee has varied greatly during recent testing.  However, the 
Board attributes this to the effect of flare-ups in the left 
knee joint.  With this in mind, all reasonable doubt is 
resolved in the veteran's favor in granting him a 20 percent 
disability rating, but not more, for arthritis of the left 
knee joint resulting in limitation of flexion to 25 degrees.  
Since this does not more nearly approximate the limitation of 
flexion required for a higher rating, the 20 percent 
disability rating now assigned by the Board is the maximum 
schedular rating permitted in evaluating the veteran's left 
knee arthritis.  Moreover, because such limitation of motion 
has been present since service connection for arthritis of 
the left knee first was granted, the effective date for the 
increased rating based upon arthritis is November 27, 1998.  

V.  Extraschedular Considerations

Notwithstanding the above, a rating in excess of that 
currently assigned for chondromalacia of the left knee with 
patellectomy and arthritis may be granted if it is 
demonstrated that disabilities associated with the left knee 
present such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization so as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2002).  There is no 
indication that this disability has required frequent 
hospitalizations since the veteran's discharge from military 
service.  Moreover, the record does not indicate that the 
veteran's left knee disability, by itself, markedly 
interfered with his employment beyond that contemplated by 
the applicable schedular provisions.  It should be noted here 
that the provisions of 38 C.F.R. Part 4 reflect percentage 
ratings that represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  Generally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations 
proportionate to the 


severity of the several grades of disability.  See 38 C.F.R. 
§ 4.1 (2002).  Absent evidence of either marked interference 
with employment or frequent periods of hospitalization, there 
is no basis to conclude that the veteran's service-connected 
left knee disability is more serious than that contemplated 
by the aforementioned schedular provisions.  Thus, the 
failure of the RO to submit the case for consideration by the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, was not unreasonable in this case.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).  


ORDER

New and material evidence having been presented, the claims 
of entitlement to service connection for low back, bilateral 
hip, and right knee disabilities are reopened.  To this 
extent the appeal is granted.  

An increased rating for chondromalacia of the left knee 
status post patellectomy is denied.  

An initial rating of 20 percent, but not more, for traumatic 
arthritis of the left knee is granted.  


		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

